Citation Nr: 0616989	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  94-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (RO) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for the residuals of 
exposure to toxic gas, claimed as cataracts, laryngitis, 
pneumonia, rhinitis, bronchitis and general colds.  

3.  Entitlement to a compensable rating for the service-
connected left orchiectomy (formerly characterized as a left 
varicocelectomy).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.  His awards and decorations included the Combat 
Infantryman Badge.  

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, the last time being in August 
2003 when it was remanded for further development.  

In a March 1997 rating action, the RO granted service 
connection for a left orchiectomy and assigned a 
noncompensable rating, effective on April 28, 1995.  

In so doing, the RO noted that service connection for the 
left varicocelectomy had been in effect from August 4, 1946, 
through April 27, 1995.  

In March 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to have his case advanced on the Board's 
docket.  


FINDINGS OF FACT

1.  The currently demonstrated degenerative joint disease, 
mild compression fractures involving T9-L1 and degenerative 
disc disease at L1-L2 and L2-L3 are shown as likely as not to 
be due to injuries sustained in a jeep accident during the 
veteran's period of active service.  

2.  The veteran is shown to have manifested cataracts, 
laryngitis, pneumonia, rhinitis, bronchitis or general colds 
in service or for many years thereafter.  

3.  The veteran currently is not shown to have cataracts, 
laryngitis, pneumonia, rhinitis, bronchitis or general colds 
due to the exposure to toxic gas during his period of active 
service.  

3.  Prior to May 1995, the service-connected residual left 
varicocelectomy is shown to have been manifested by pain, a 
spongy feeling and atrophy of the left testicle.  

4.  In May 1995, the veteran underwent a successful left 
orchiectomy without residual disability being demonstrated.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
back disability manifested by degenerative joint disease, 
mild compression fractures involving T9-L1 and degenerative 
disc disease at L1-L2 and L2-L3 is due an injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  The veteran is not shown to have disability manifested by 
cataracts, laryngitis, pneumonia, rhinitis, bronchitis or 
general colds due to toxic gas exposure or other disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A , 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected left orchiectomy (formerly 
characterized as a left varicocelectomy) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114 including Diagnostic Code 7524 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in January 2003 and February 2004, VA 
informed the veteran that in order to establish service 
connection for a particular disability, the evidence had to 
show the following:  1) that the veteran had had an injury in 
military service or that he had a disease that began in or 
was made worse by military service; or that there was an 
event in service which caused injury or disease; 2) that the 
veteran had current physical or mental disability; and 3) 
that there was a relationship between the current disability 
and an injury, disease, or event in service.  

In this regard, it was noted the veteran that certain 
diseases were presumed to be the result exposure to 
substances such as mustard gas.  

The veteran was informed that, in order to establish 
entitlement to an increased evaluation, the evidence had to 
show that his service-connected disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in the possession of a 
Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice was not sent to the veteran 
until well after the rating decisions in March 1993, February 
1994 and July 1995.  Nevertheless, any defect with respect to 
the timing of that notice must be considered harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.CA. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statements of the Case and the Supplemental 
Statements of the Case notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the Agency of Original Jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Moreover, since the increased rating claim is being denied, 
no effective date will be assigned.  Therefore, there can be 
no possibility of any prejudice to the veteran with respect 
to that claim.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts to develop the record, there is no 
reasonable possibility that further development would lead to 
any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those issues.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

A.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  


1.  Back Disorder

During a hearing at the RO in May 1993, the veteran testified 
that his back disorder was due to injuries sustained in a 
jeep accident in service.  He reported being thrown from the 
vehicle and landing on some rocks.  

The report of the veteran's service separation examination 
serves to document that he injured his back in May 1946.  

The VA examined him in December 2001 when the diagnoses were 
those of mild compression fractures involving T9-L1 and 
degenerative disc disease at L1-L2 and L2-L3.  

Following the examination, which included an interview with 
the veteran and a review of the record, the examiner 
concluded that it was at least as likely as not that the low 
back disability was the result of the jeep accident in 
service.  

There is an approximate balance of evidence both for and 
against the claim in this case.  Under such circumstances, 
the benefit of the doubt must be extended to the veteran.  38 
U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  

Accordingly, service connection for of residual compression 
fractures involving T9-L1 and degenerative disc disease at 
L1-L2 and L2-L3 is warranted.  


2.  The Residuals of Toxic Gas

During his hearing in October 1996, the veteran testified 
that he had cataracts, laryngitis, pneumonia, rhinitis, 
bronchitis and general colds as the result of his exposure to 
toxic gas during training at Camp Blanding, Florida.  

The veteran did not know the type of gas to which he was 
exposed.  However, it should be noted that generally, full-
body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
certain conditions, is sufficient to establish service 
connection for those conditions.  Such conditions include 
corneal opacities or a chronic form of laryngitis or 
bronchitis.  38 C.F.R. § 3.316.  

A careful review of the service medical records shows they 
are negative for toxic gas exposure or complaints or findings 
of cataracts, laryngitis, pneumonia, rhinitis, bronchitis and 
general colds in service.  Rather, the evidence of record 
shows that the claimed disorders were first manifested many 
years after service.  

Bronchitis was first clinically demonstrated in clinical 
records from Dr. S., dated in September 1990.  The first 
complaints of hay fever (allergic rhinitis) were recorded in 
May 1971, and in February 1975 and March 1982, the veteran 
was treated for a cold.  

During his hearing in October 1996, the veteran reported 
having a 4 to 5 year history of cataracts for which he 
expected to undergo surgery.  He also reported problems with 
laryngitis in the 1950's and pneumonia on one occasion in the 
early 1960's.  

During the VA examination in December 2001, it was noted that 
the veteran had a history of occasional colds and bronchitis 
approximately once a year.  It was also noted that his 
allergies had started in the 1950's after his discharge from 
service.   He acknowledged having no other lung problems.  He 
reported that he had first notice his cataracts in 1991 and 
that, in 2000, he had undergone surgery to have them removed.  

Significantly, the VA examiner opined that the veteran had 
not been exposed to any vesicant agents in service.  

The veteran on the other hand has submitted no competent 
evidence to support his assertions that the claimed 
cataracts, laryngitis, pneumonia, rhinitis, bronchitis or 
general colds are due to toxic gas exposure in service.  

Again, the only reports of such exposure come from the 
veteran.  However, it must be emphasized that he is not 
qualified to render such statements.  38 C.F.R. § 3.159(a); 
Espiritu.  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  

Absent competent evidence to support his claim, service 
connection is not warranted for the residuals of toxic gas 
exposure, to include cataracts, laryngitis, pneumonia, 
rhinitis, bronchitis or general colds.  

The Board notes in this regard that, in July 1999, the 
service department stated that Camp Blanding had not been the 
site of mustard gas testing.  Rather, standard gas mask/gas 
chamber testing using only tear gas or chlorine was noted to 
have been performed at that location.  The veteran has 
presented on specific information regarding his claimed 
exposure to establish that he was involved in actual mustard 
gas testing or other events that would have resulted in 
exposure to toxic gas in service.  


B.  Left orchiectomy (formerly characterized as a left 
varicocelectomy) 

Finally, the veteran seeks a compensable rating for a left 
varicocelectomy. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A left varicocelectomy may be rated by analogy to an inguinal 
hernia.  38 C. F. R. §§ 4.20, 4.114, DC 7338.  

Under DC 7338, a noncompensable rating is warranted where the 
hernia is small and reducible, or where there is no true 
hernia protrusion.  A 10 percent rating is warranted when a 
post-operative hernia is readily reducible and well-supported 
by a truss or belt.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  

Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In November 1945 during service, the veteran underwent a left 
varicocelectomy.  Service connection was subsequently 
established for the residuals of that surgery, and a 
noncompensable rating was established effective the day after 
the veteran's discharge from service.  

Prior to June 22, 1995, the veteran was treated on several 
occasions for left groin pain.  A VA examination in December 
1993revealed atrophy of the left testicle, as well as a 
spongy feel at the site of the previous varicocele.  However, 
there was no finding were compatible with a left varicocele.  

In May 1995, the veteran underwent a successful left 
orchiectomy that was found to be associated with his service-
connected left varicocelectomy.  On June 22, 1995, the 
incision was found to be well-healed, and the veteran 
reported having no further orchialgia.  Rather, he was happy 
with the results of the operation.  

Since that time, the service-connected disability is shown to 
have been generally quiescent.  Indeed, there is no medical 
evidence of any continuing pathology associated with 
previously service-connected residual left varicocelectomy, 
now characterized as the residuals of a left orchiectomy.  

In this regard, the Board notes that a noncompensable rating 
is for application with removal of only one testis.  
38 C.F.R. § 4.115(b), DC 7524 (2005).  It should also be 
noted that special monthly compensation has been assigned for 
the loss of use of a creative organ in this case.  
38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) 
(2005).  

Accordingly, the Board finds that a compensable rating for 
the service-connected left orchiectomy (formerly 
characterized as a left varicocelectomy) cannot be assigned 
during any period of this appeal.  



ORDER

Service connection for the residuals of compression fractures 
involving T9-L1 and degenerative disc disease at L1-L2 and 
L2-L3 is granted.  

Service connection for the residuals of exposure to toxic 
gas, to include cataracts, laryngitis, pneumonia, rhinitis, 
bronchitis and general colds is denied.  

A compensable rating for the service-connected residuals of a 
left orchiectomy (formerly characterized as the residuals of 
a left varicocelectomy) is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


